Citation Nr: 0031657	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a liver 
disorder, including as secondary to exposure to the herbicide 
Agent Orange.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a skin 
disorder, including as secondary to exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which found no new and 
material evidence to support reopening claims of entitlement 
to service connection for a liver disorder or for a skin 
disorder, including as secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  By an unappealed decision in September 1994, the 
Washington, DC RO denied entitlement to service connection 
for a liver disorder, including as secondary to Agent Orange 
exposure.

2.  By an unappealed decision in September 1995, the 
Washington, DC RO denied entitlement to service connection 
for a skin disorder, including as secondary to Agent Orange 
exposure.

3.  Evidence associated with the claims file subsequent to 
the Washington DC RO's September 1994 and September 1995 
denials does not bear directly and substantially upon the 
specific matters under consideration, is cumulative or 
redundant, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claims.


CONCLUSIONS OF LAW

1.  The Washington, DC RO's September 1994 and September 1995 
decisions denying entitlement to service connection for a 
liver disorder and for a skin disorder, respectively, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a liver disorder or for a skin disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a liver disorder and for a skin disorder.  However, the 
RO which previously had considered this claim denied 
entitlement to the benefits sought in September 1994 and 
September 1995 rating decisions.  The denials were based upon 
the RO's finding both that the veteran did not have a 
disorder for which presumptive service connection was 
appropriate and that there was no medical evidence of a 
causal relationship between a liver or skin disorder and the 
veteran's service.  The RO decisions became final when the 
veteran declined to perfect appeals.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

The evidence of record at the time of the Washington, DC RO's 
September 1994 and September 1995 decisions includes the 
following:  the veteran's service medical records (SMRs); 
private treatment records from February to April 1985; VA 
treatment records from March to May 1985; VA examination 
reports from January and June 1985, and from March and August 
1994.  SMRs show that the veteran sought treatment for 
undiagnosed kidney discomfort twice during service, and that 
upon separation from service he claimed a history of frequent 
or painful urination, and a kidney stone or urinary blood.  
The report of the separation physical examination notes a 
normal clinical evaluation of the veteran's genitourinary 
system.  SMRs show no evidence that the veteran sought or 
received treatment for or was diagnosed with a skin disorder 
in service.  Upon separation from service the veteran claimed 
no history of a skin disorder and contemporaneous physical 
examination showed a normal clinical evaluation of the 
veteran's skin.  No documentation of record before the 
Washington, DC RO's September 1994 and September 1995 
decisions included medical evidence of a disease associated 
with exposure to certain herbicide agents subject to 
presumptive service connection, see 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2000), or of a causal relationship between a liver 
or skin disease and the veteran's service.

Evidence added to the record after the RO's September 1994 
decision consists of VA treatment and hospitalization records 
from December 1992 to May 1999, some which are duplicative of 
those previously associated with the claims file, reports of 
VA examinations in August 1995 and May 1997, private 
hospitalization records from April 1996, evaluation letters 
from three VA physicians in September 1997 and a transcript 
of the veteran's October 2000 Board hearing.  The veteran 
testified that he had a current liver disorder, manifested by 
breathing difficulties and chest pains, which several doctors 
told him was hepatitis B.  The veteran also testified that he 
currently had chloracne on his foot and leg which started 
during service and for which he was treated during service.  
The veteran stated that a VA doctor whose name he could not 
remember once told him that he had liver and skin disorders 
attributable to herbicide exposure during the his Vietnam War 
combat service.

The Board finds that to the extent the evidence associated 
with the claims file after September 1994 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the September 1994 and September 1995 RO decisions, 
it cannot constitute new and material evidence.  See 38 
C.F.R. § 3.156(a).  The Board also finds that the portion of 
the newly submitted evidence which is neither cumulative nor 
redundant still cannot be new and material.  First, the 
additional documentation fails to include medical evidence of 
a disease associated with exposure to certain herbicide 
agents subject to presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Even were the veteran to 
have current chloracne, there is no evidence of timely 
manifestation sufficient to support presumptive service 
connection.  See id.  Secondly, the additional documentation 
fails to include medical evidence of a causal relationship 
between a liver or skin disease and the veteran's service.  
Only the veteran asserts such a connection.  However, because 
the veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Essentially, the Board finds that even to the extent that 
recently submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matters under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claims.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claims of entitlement to 
service connection for liver and skin disorders and that the 
RO's September 1994 and September 1995 decisions remain 
final.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 5 -


